DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse (6,430,207) in view of Pan (5,699,377) and Miyazaki (2007/0086500).

Regarding claim 1, Alphonse discloses: a laser generating gain unit (410) for generating a broad-spectrum initial optical signal (Fig. 6, col 4, lines 58-62, col. 7, lines 16-26); and a distributed scattering feedback unit (420) for performing linewidth compression on the optical signal, wherein: the distributed scattering feedback unit (420) includes a light guide (fiber core with grating) component with scattering characteristics and a shielding component (fiber cladding) wrapping the light guide component so that the optical signal propagates in a predetermined direction in the light guide component (fiber inherently has a core and cladding) (Fig. 6, col 7, lines 16-26, col 11, lines 10-13); the laser generating gain unit (410) is connected with the distributed scattering feedback unit (420) (Fig. 6, col 7, lines 16-26, col 11, lines 10-13).
Alphonse does not disclose: laser generating gain unit performing wavelength filtering on the generated optical signal; so that the optical signal generated by the laser generating gain unit is subjected to wavelength filtering and then output to the light guide component of the distributed scattering feedback unit to scatter to form an optical signal with a narrower linewidth to achieve linewidth compression; and the optical signal which returns along the original path and is fed back to the optical signal of the laser generating gain unit (3) is subjected to gain amplification and wavelength filtering once again, repeating until achieving a steady state so as to obtain a single-longitudinal mode ultra-narrow linewidth optical signal.
Pan discloses: optical signal generated by the laser generating gain unit is output to a fiber grating to scatter (fiber grating inherently scatters light) to form an optical signal with a narrower linewidth to achieve linewidth compression (Fig. 2A, col 2, lines 43-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alphonse by using a fiber grating as the reflector (420) in order to narrow the linewidth of the output light.
Alphonse as modified do not disclose: laser generating gain unit performing wavelength filtering on the generated optical signal; and the optical signal which returns along the original path and is fed back to the optical signal of the laser generating gain unit (3) is subjected to gain amplification and wavelength filtering once again, repeating until achieving a steady state so as to obtain a single-longitudinal mode ultra-narrow linewidth optical signal.
Miyazaki discloses: semiconductor integrated optical circuit with grating layer on the bottom of the laser generating gain unit (DFB laser with grating at the bottom) ([0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alphonse as modified by forming the laser generating unit on top of a grating and integrating the entire device on a substrate in order to further narrow the linewidth of the output light and to reduce the size of the device. The device as modified disclose: laser generating gain unit performing wavelength filtering on the generated optical signal (DFB grating performs wavelength filtering on generated optical signal); and the optical signal which returns along the original path and is fed back to the optical signal of the laser generating gain unit is subjected to gain amplification and wavelength filtering once again, repeating until achieving a steady state so as to obtain a single-longitudinal mode ultra-narrow linewidth optical signal.

Regarding claim 2, Alphonse as modified disclose: the distributed scattering feedback unit is an optical fiber with a scattering mechanism (grating); and the optical fiber includes a fiber core and a cladding for wrapping the fiber core (optical fiber inherently has core and cladding) (Alphonse, Fig. 6, col 7, lines 16-26, col 11, lines 10-13).

Regarding claim 3, Alphonse as modified disclose: wherein the optical fiber is one of single-mode optical fiber, multi-mode optical fiber, doped optical fiber and high-numerical aperture optical fiber (single mode optical fiber) (Alphonse, col 7, lines 40-44).

Regarding claim 13, Alphonse as modified disclose: a first light collimating lens (440); and a second light collimating lens (450), wherein: the first output terminal of the laser generating gain unit (410) is connected to the first terminal of the distributed scattering feedback unit (420) through the first light collimating lens (440); and the second output terminal of the laser generating gain unit is connected to the first terminal of the second light collimating lens (450) (Alphonse, Fig. 6, col 7, lines 16-52).

Regarding claim 14, Alphonse as modified do not disclose: wherein the second terminal of the second light collimating lens is connected to a first optical isolator.
Pan discloses: optical isolator (15) connected to a lens (14) (Fig. 1, col 2, lines 7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alphonse as modified by adding an optical isolator between the lens (450) and output fiber (460) in order to prevent reflections from the output fiber from reaching the laser unit.

Regarding claim 15, Alphonse as modified do not disclose: wherein the second terminal of the distributed scattering feedback unit is connected to a second optical isolator.
Pan discloses: optical isolator (15) connected to a lens (14) (Fig. 1, col 2, lines 7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alphonse as modified by adding an optical isolator coupled to the second terminal of the distributed scattering feedback unit in order to prevent unwanted reflections from reaching the distributed scattering feedback unit.

Regarding claim 16, Alphonse as modified do not disclose: the second terminal of the second light collimating lens is connected to a first optical isolator; and the second terminal of the distributed scattering feedback unit is connected to a second optical isolator.
Pan discloses: optical isolator (15) connected to a lens (14) (Fig. 1, col 2, lines 7-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alphonse as modified by adding an optical isolator between the lens (450) and output fiber (460) and adding an optical isolator coupled to the second terminal of the distributed scattering feedback unit in order to prevent reflections from the output fiber from reaching the laser unit and to prevent unwanted reflections from reaching the distributed scattering feedback unit.

Regarding claim 17, Alphonse as modified disclose: wherein the laser generating gain unit, the distributed scattering feedback unit, the first light collimating lens and the second light collimating lens are integrated on a baseplate (device integrated on a common substrate) (see the rejection of claim 1).

Regarding claim 18, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 19, the apparatus of claim 1 or claim 6 discloses the claimed method (see the rejection of claim 1 or claim 6).

Regarding claim 20, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse (6,430,207) in view of Pan (5,699,377), Miyazaki (2007/0086500) and Park (10,641,959).

Regarding claim 4, Alphonse as modified do not disclose: the distributed scattering feedback unit (1) is an integrated waveguide component with a scattering mechanism; the integrated waveguide component includes a substrate (111); the substrate (111) is covered with a dielectric film (112) and a covering layer (113) from bottom to top; and the refractive indexes of the dielectric film (112), the substrate (111) and the covering layer (113) are sequentially reduced.
Park discloses: an integrated waveguide component with a scattering mechanism (grating); the integrated waveguide component includes a substrate (805); the substrate (805) is covered with a dielectric film (802) and a covering layer (810) from bottom to top (Fig. 8, col 9 line 52 to col 10, line 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alphonse as modified by replacing the fiber of reflector 420 with the integrated waveguide of Park because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is the integrated waveguide providing feedback to the laser generating gain unit.
Alphonse as modified do not disclose: the refractive indexes of the dielectric film (802), the substrate (805) and the covering layer (810) are sequentially reduced.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a narrow linewidth laser device comprising an integrated waveguide with a substrate, dielectric film and covering layer each having an refractive index value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the refractive index of each layer by routine experimentation.

Regarding claim 5, Alphonse as modified do not disclose: wherein the substrate is a silicon substrate or gallium arsenide.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as silicon or gallium arsenide for the substrate based on its suitability for the device.  

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse (6,430,207) in view of Pan (5,699,377), Miyazaki (2007/0086500) and Grubb (5,323,404).

Regarding claim 6, Alphonse as modified do not disclose: wherein: the laser generating gain unit includes a pump source, a resonant cavity and a gain medium; and the gain medium is arranged in the resonant cavity.
Grubb discloses: pump source (11), a resonant cavity (fiber gratings) and a gain medium (13); and the gain medium is arranged in the resonant cavity (Fig. 1, col 5, lines 14-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alphonse as modified using an optically pumped gain medium inside a resonant cavity because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is an -ultra-narrow linewidth laser device comprising an optically pumped gain medium.

Regarding claim 7, Alphonse as modified disclose: the resonant cavity includes a first reflector (any of the gratings 151, 161, 171) and a second reflector (any of the gratings 152, 162, 172); the first reflector and the second reflector are parallel to each other and are corresponding in position (gratings are parallel and correspond in position); and the gain medium (13) is arranged between the first reflector and the second reflector (Grubb, Fig. 1, col 5, lines 14-67). 

Regarding claim 8, Alphonse as modified disclose: the gain medium (300) is optical fiber doped with rare earth elements; and the rare earth element is Er3+ or Yi+ (Er3+) (Grubb, Fig. 1, col 5, lines 14-67)

Regarding claim 9, Alphonse as modified disclose: the pump source (11) is a pump light source; and an optical signal (12) emitted by the pump light source is perpendicular to the first reflector (202) and the second reflector (203) (Grubb, Fig. 1, col 5, lines 14-67).

Regarding claim 10, Alphonse as modified do not disclose: wherein an interval between the first reflector and the second reflector is greater than a gain bandwidth provided by the gain medium.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a narrow linewidth laser device comprising a gain medium having a gain bandwidth and first and second reflectors having an interval. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the gain bandwidth and the interval between the first and second reflectors by routine experimentation.

Regarding claim 11, Alphonse as modified disclose: the gain medium (300) is a semiconductor gain unit (Alphonse, Fig. 2, col 5, lines 31-43); the semiconductor gain unit includes a top clad layer (315), an active layer (314) and a bottom clad layer (313); a top electrode (330) and a bottom electrode (311) (Alphonse, Fig. 2, col 5, lines 31-43).
Alphonse as modified do not disclose: a P-type layer, a P-N-type layer and an N-type layer from top to bottom; P-type layer is connected to the positive electrode of the pump source; the N-type layer is connected to the negative electrode of the pump source; and the semiconductor gain unit is made of one of gallium arsenide, cadmium sulfide, indium phosphide and zinc sulfide by adopting a doping method.
The examiner takes official notice that a semiconductor gain unit comprising a p-type laser, a P-N-type layer (intrinsic layer) and an N-type layer from top to bottom; P-type layer is connected to the positive electrode of the pump source; the N-type layer is connected to the negative electrode of the pump source; and the semiconductor gain unit is made of one of gallium arsenide, cadmium sulfide, indium phosphide and zinc sulfide by adopting a doping method was well known in the art before the time of filing.  For example, see Ryvkin et al. (2011/0134951) ([0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alphonse as modified by using an electrically pumped semiconductor gain unit for the ultra-narrow linewidth laser in order to reduce the number of components in the device.

Regarding claim 12, Alphonse as modified disclose: wherein the gain medium is linear; and a fiber Bragg grating is engraved on the underside of the gain medium (fiber formed on the bottom of the gain medium) (see the rejection of claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waarts et al. (2004/0131093), McDonald et al. (2006/0140228), Alalusi et al. (2010/0303121) and Kupershmidt et al. (8,885,677).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828